 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFun Striders, Inc. anid Miscellaneous Warehouse-men, Drivers and Helpers Local 986, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America. Case 31-CA-8336July 10,1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MF.MHBIRSJENKINS AND PENF I.IOOn December 31, 1979, Administrative LawJudge James S. Jenson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a brief answer-ing Respondent's exceptions and in support of hiscross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs,and motions' and has decided to affirm the rulings,findings, and conclusions of the AdministrativeLaw Judge and to adopt his recommended Order,as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Fun Striders, Inc., Los Angeles, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:Substitute the following for paragraph 2(c):Respondent filed with the Board a motion foir Iea;e o file a menlO-randum of additional authority based on a copy of all Advice Memoral-dum from Ihe General Counsel's Office pertaining to Somerver Kiiltgi,,Mill., Case 4-RC-10295 (September 24, 1979). on which it places prece-dential value The General Couisel filed an oppositiln to Respondent'smotion, and, in Ihe allernative, moved for special leave to file a reslponseif Respondent's motlion is granted We hereby grant Responldenl's moltilnto file a memorandum of additional authorily. deny the General Coun-sel's motion in oppposiion Io Respondent's motion, arnd grant the GeneralCounsel's motion to file a responseContrary lo Respondent, an "Advice Memoirandunm" frnom the GieneralCounsel is nol precedenlial authority hibinding upon (he oard Moireoser.Sormervet Kitii,,ng Millk, lupra, is factually distilguishahle frorn the instaltcase2 In view of the substanlial iumhber if Responldenl', employees wI thoare Spanish-speaking. we finld nleril ih the Geineral Counsel's request thatRespondent be required to post the ltice to enmployees inl Spanish aswell as in English, aid we shall modify the Administraive I ;aw Judgesrecommenlded Order accordingly250 NLRB No. 87"(c) Post at its Redwood Plant, in Los Angeles,California, copies of the attached notice marked'Appendix.'t7Copies of said notice in English andSpanish, on forms provided by the Regional Direc-tor for Region 31, after being duly signed by Re-spondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material."DECISIONS I AI I.Mt N I Ol Tilt- CASIJAMEIS S. JI.NSON, Administrative Law Judge: Thiscase was heard before me in Los Angeles, California, onMay 8, 9, and 10, 1979. The complaint issued on Febru-ary 8, 1979, pursuant to a charge, first amended andsecond amended charges filed on September I and 5, andNovember 3, 1978, respectively, and alleges that onAugust 24, 1978,i certain of the Respondent's employees,including Jose M. Carranza, Gilberto Castro, JuanMarin, and Ranulfo Ruiz, went out on strike in protest oftheir terms and conditions of employment; that the fourabove-named employees were discharged on August 25;that on August 30 they unconditionally offered to return,but that the Respondent failed and refused to reinstatethem because they had joined or assisted the Union orengaged in other protected concerted activities and/orbecause they participated in the strike. The Respondentcontends the four alleged discriminatees quit their em-ployment on August 24 when they engaged in an unpro-tected sit-in strike, and were refused reinstatement onAugust 30 because of further unprotected activities in-volving their advocacy of violent revolution. All partieswere afforded full opportunity to appear, to introduceevidence, and to examine and cross-examine witnesses.Briefs were filed by the General Counsel and the Re-spondent and have been carefully considered.Upon the entire record in the case, including the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINI)IN;S 01 FACII. JURISI)IC I IONThe Respondent is engaged in the manufacture ofshoes and handbags in Los Angeles, California, and an-nually sells and ships goods or services valued in excessof $50,000 directly to customers located outside the Stateof California. It is admitted and found on these facts thatthe Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.i All dales hereafter are in 11978 unless otherwise slaled520 FUIN STRIDERS, INC.II. I'Hi IAHOR ORGANIZA IION INVOI VIl)It is admitted and found that Miscellaneous Ware-housemen, Drivers and Helpers Local 986, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALL EGED UNFAIR L ABOR PRACI'ICESA. The SettingThe Respondent is engaged in the manufacture andsale of shoes and handbags in three plants located in theLos Angeles area. The only facility involved herein isthe Redwood Avenue Plant which employs approximate-ly 750 employees. The Redwood Plant is composed ofseveral departments, including the stitching departmentwhich has about 275 employees in various classificationsincluding approximately 75 cementers. Jack Atkins is thedirector of manufacturing and in overall charge of theoperation. Frank MacNichol is the plant superintendentand directly responsible to Atkins. Lloyd MacNichol isthe foreman in the stitching department and is responsi-ble to his brother Frank. Luis Montes described his titleas management assistant in the stitching room. Most ofthe stitching department employees are Spanish-speaking.Montes, who speaks Spanish, assists Lloyd MacNicholwho does not. The "floor" people, including TriniIbarra, are responsible to Montes. The Respondentadmits that Atkins and Frank and Lloyd MacNichol,hereafter called Frank and Lloyd, respectively, are su-pervisors, but denies Montes is a supervisor.2Jose Car-ranza, Gilberto Castro, Juan Marin, and Ranulfo Ruizare the alleged discrimintees. All were employed in thestitching department.Most of Respondent's employees are paid on a piecerate basis, the rate being established by a timestudy.However, when a new shoe is substantially identical to ashoe already in production, the piecework rate on theshoe in production is applied to the new shoe. The times-tudy program was not initiated until about March fol-lowing one of several work stoppages that occurred be-cause of a dispute over the piecework prices. The Marchwork stoppage lasted several days. Sometime in the earlypart of the year, the employees decided to organize. Car-ranza, a member of the Committee Against Racism,herein called CAR, arranged for a meeting of severalemployees at the office of The Social Alliance on Valen-cia Street in Los Angeles, for the purpose of decidinghow they should organize. The Valencia Street addressis also used by CAR and the Progressive Labor Party,herein called PLP.3The employees present decided tocontact the Teamsters Union. Accordingly, Castro, Car-ranza, and Manual Tapia spoke to Teamsters officials andobtained authorization cards which they distributed overa period of several months. A second meeting of some ofthe employees was held at the same location a couple ofIn his post-hearing brief. the (General Counlsel uconceded it is not inc-essary to make a finding regarding Monies' alleged supervisory status:' As is made clear by its literaturc. the PI' is a revolutioniary cnommu-nist organization which adsocates the o,scrthrow, b.h siolenl means, ofthe capitalist system. and the establishmenl of kocialismmonths later. Sometime in either June or July, Carranzawas terminated for refusing to work overtime, and theRespondent found it necessary to call the police sinceCarranza refused to leave the premises. Lloyd testifiedthat during an exchange of words with Carranza regard-ing his refusal to work overtime or to leave the premises,Carranza alluded to the fact that the laws of this countrymeant nothing to him.4A general work stoppage fol-lowed Carranza's discharge. After several other employ-ees interceded on his behalf, Atkins agreed to rehire Car-ranza on the condition he apologize to Lloyd for theremark he had made about his disregard for the laws ofthis country. ' Having done so, and having agreed towork overtime, Carranza was rehired.B. The August 24 Work StoppageOn the morning of August 23, about 75 percent of thecementers stopped working in protest over the piece rateset on a new style of shoe. After learning of the workstoppage, Lloyd met with five of the cementers' spoke-spersons, which included Socorro Velasquez (the wife ofJuan Marin) and four other women. He explained thatthe new style shoe was comparative to another alreadyin production and that, contrary to the contention of thecementers, the piecework rate was not too low. AfterLloyd agreed to do a timestudy the following day, theemployees agreed to return to work; however, the fivespokepersons asked to talk with Frank. After meetingwith the women, Frank asked that Lloyd make the time-study right away, which he did. After completing thetimestudy, Lloyd met with the five spokespersons againand informed that that, although the piece rate on thedisputed shoe should be 1-1/2 cents lower than the ratethey were already being paid, the Company would con-tinue to pay the higher rate.6Later that day, the ce-menters' spokespersons asked for another meeting withFrank. Lloyd and Atkins were also present. The em-ployes were still dissatisfied with the piecework rate butindicated a willingness to accept the set price if a part ofthe operation was changed from cementing to stitching.Atkins informed them that the engineering of the shoeswas a company prerogative and not subject to negotia-tion. The timestudy was explained to them and theywent back to work, apparently satisfied.The stitching room employees work on staggered 8-hour shifts, the first shift from 7 a.m. until 3:30 p.m.Shortly after 9 o'clock on the morning of August 24,Lloyd learned that the cementers and some of the stitch-ing section employees had stopped working again. Lloydwent to the department and observed that most of the4 While Carranza denied he made the statement attributed Io him. I amcon'illced that he did. and therefore credit Lloyd' tesiimony A, will beseen hereafter. Carranza gase false information in affindasit to a Boardagent While he changed his story to reflect the truth in a later affidasit,hi' attempt to explain the matter was weak Rather. he had been caughtill telillg a falsehood and there ual nothing he could do but tell the truththe second time aroulnd Accordingly. I did not credit him wv.here his, cs-finlnol) is in cllflicl with otherss Atkins spcnl scvcral months during 197h in P'oland ad d ungary. asthe captainl as a "know'.-how" team. flr the express purpose of leachitngmelthds in shoe makinig As a result of that experience, he has a strongantlormmmulsl sI tnllmenll` All fisve spokespersollns are still emplosed hb the Responlldellt521 I)ECISI()NS O()F NA TIONAI. l AIOR RELATIONS 13()ARDemployees were milling around. A few employees tryingto work were encountering difficulties because someonekept shutting off the conveyor system. In addition to thefour alleged discriminatees, at least seven other employ-ees were trying to persuade those working to stop.7Lloyd told the employees to either go back to work orpunch out and go home. The employees were then askedto select representatives to talk with management. Pres-ent from management at the meeting which followedwere Atkins, Frank, and Lloyd. Whether Hector Paz orLuis Montes acted as the Company's interpreter is in dis-pute, Atkins and Frank contending it was Paz, Lloydcontending it was either Paz or Factory SuperintendentOrtiz, and Marin, Castro, and Carranza contending itwas Montes. While there is also a disagreement as towho represented the employees, there is little doubt thatCarranza, Castro, Marin, and an employee nicknamedChiang-Kai-Shek were among them.8There is also sub-stantial disagreement as to what was said, the employeerepresentatives claiming various threats of dischargewere made, and the management personnel denying thethreats. There is little doubt that the employees askedmanagement to reconsider the piece rate on the shoe indispute, and that they were told a timestudy had alreadybeen made which confirmed the price set. Carranza testi-fied he brought up for discussion other work relatedproblems. Marin testified that during the course of themeeting, Atkins stated "that it was the last meeting thatwould be held .... And anyone who would attempt tomake another meeting or would come downstairs, wouldbe fired." Castro claimed that Atkin stated "that oneperson was going to be fired that had taken part in thestrike, and that he did not want any more representativeslike us of the workers." He testified further that "Theysaid for us to go back to work; and that in case we didnot want to go back we would be fired." On cross-exam-ination he testified Atkins "told us that he did not wantany more representative of the workers coming into themeeting. He said he didn't want any more discussionsabout the problems, that if one more person were tocome into the meeting talking about the problems orstrike or making any more objections, that that personwould be fired .... That he did not want [w]hat oc-curred on the 24th to be repeated; that if it were repeat-ed, that these people would be fired." As noted earlier,Atkins, Frank, and Lloyd denied any of the above-relat-ed threats were made. While the complaint does notallege such statements violated Section 8(a)(1) of theAct, and the General Counsel has not requested aremedy relating to those statements, he does point outthat Paz, whom the Respondent claims was the interpret-er during the discussion, was not called as a witness, norwas any explanation offered for not handling him. Healso argues that although Montes was called as a witnessby the Respondent, the Respondent also failed to solicitI Employees in other departments were not immediately affected bythe work stoppageI Marin and Frank testified that Marin was an employee representa-tive. and Lloyd that he might have been. Lloyd testified Ihat Brazuela.Luis Rangel, and several others were present. and Frank thought Tapiamight have been Castro and Carranza testified that Jose Lotna and So-corro were also presentany testimony from him regarding the meeting. He there-fore argues that it is appropriate to draw the inferencethat either Paz' or Montes' testimony would be unfavor-able to the Respondent. While it may be appropriate todraw the requested inference with respect to Paz' testi-mony since it was the Respondent who contended Pazwas the interpreter during the meeting, Montes was awitness at the hearing and both the Respondent and theGeneral Counsel had the chance and failed to elicit anytestimony from him regarding the meeting which wouldhave been corrobative of their respective witnesses. Iconclude, therefore, that the issue was not fully litigatedand decline to make a credibility or unfair labor practicefinding with respect thereto. In any event, the complaintfailed to allege, and the General Counsel did not con-tend, either at the hearing or in his brief, that the pur-ported threats violated the Act. Moreover, a findingwith respect thereto is not critical to resolving the issuesalleged in the complaint.It is not disputed that Atkins told the employees at themeeting to return to work or leave the plant. Followingthat meeting, the employees returned to the stitching de-partment and reported what had occurred to the strikingemployees. Atkins and the two MacNichols went up tothe work area and observed that almost all of the em-ployees were still not working and that some were inter-fering with the few who were trying to work. Severalrequests to either go back to work or leave were madebut went unheeded.9Atkins then issued the order to shutoff the power and advise the employees "that everybodyis stopped working at 10 o'clock." The employees re-mained in the plant until the 11:30 a.m. breaktime, whenthey went outside where they remained until 3:30 atwhich time Castro, Carranza and "many others" went tothe Teamsters office and obtained a number of authoriza-tion cards which were passed out at the picket line thenext day. Members of the PLP appeared outside theplant in the afternoon selling their newspaper. They alsoasked questions to the strikers and offered to assist themby providing them with leaflets which the PLP wouldprepare. Carranza testified he accepted the PLP's offerof assistance and that evening went to the Social Alli-ance Office to assist in the preparation of a leaflet whichwas to be distributed at the plant premises the followingday.C. Events of August 25On Friday, August 25, Atkins observed Carranza pass-ing out leaflets to employees coming into the plant. ° Hehad one of the leaflets which was printed in Spanish andtranslated into English. The leaflet recited that the PLPis a revolutionary communistic organization fighting to' Ruiz testified that Luis Castillo told the employees that if they didnot htgini working within 5 minutes, they would he fired It wila not al-leged nor shown that Castillo was a supervisor or agent of the Respond-ent"' Lloyd lestified he also observed Carrania and Castro distributingleaflets on two separate days While Carranza. in hi, first of two affida-vits given a Board agent during the inestigation of the case, deniedhanding out the leaflet. in the second affidasit he admitted having doneso Castro denied passing out leanflts522 FLIN STRIDERS, INCorganize the working class in order to destroy the ex-ploitation by bosses by a means of a violent revolutionand to establish socialism, which means liberation for theworking class, the destruction of all bosses, and a societyof abundance and full employment for workers; an endto racism, fascism, and the hostile products of capitalism.It then lists four examples of problems in the Respond-ent's factory, including the "unjust firing" of an employ-ee who had rebelled against "maltreatment" and "badpay"; the firing of another (Carranza) for refusing towork overtime; a strike resulting form "low price of ajob"; and the cementers strike for a pay increase whichcame about because "These workers were not given theopportunity to talk and were threatened by those pig.,Jack, Frank, and Eloy [Lloyd] who said-from fromnow on the workers will not be permitted any employeerepresentation, no discussion will be had regarding unjustprices by the employer for our work, the persons or sec-tion that try to strike will not be permitted any employeerepresentation, no discussion will be had regarding unjustprices by the employer for our work, the persons or sec-tion that try to strike will be immediately fired." Theleaflet concludes as follows:Fellow workers, it is time to convert these strugglesof resistance into offensive struggles directedtoward the destruction of the causes of the prob-lems that we, the workers, are suffering, that is tosay the bosses and their capitalist system, by meansof an armed revolution of all the working class.A means of beginning this is to declare a com-plete strike of the factory in order to demand union-ization which will aid us in obtaining better eco-nomic benefits and also in order to fight againstwhatever form of divisiveness that the bosses use,like racism. Fight for unconditional amnesty for theundocumented workers and the crushing of fascistgroups like the KKK and the Nazis.Support our brother workers who are on strike-everybody strike-long live the strike.Unite with the communist faction in the factoryFun Striders, Inc.Communist Factions of the P.L.P.The complaint alleges that Carranza, Castro, Marin,and Ruiz were discharged on August 25. While Marintestified that Atkins told the four discriminatees on thatdate, through Tapia as the interpreter, and in the pres-ence of both Frank and Lloyd, that they could not workin the plant any more, Ruiz testified he was not told thatuntil August 30. Castro and Carranza testified it wasMontes who told them that they, along with Guzmanand Marin, were fired. While Montes testified he gavetwo of the men their checks on August 25, he did notlearn until August 30 that they could not come back.Atkins, Frank, and Lloyd also denied the men were ter-minated on August 25. Rather, Atkins testified he toldthe four alleged discrimintees on August 30 that theywere no longer welcome to work for the Respondent. Iconclude, therefore, that Marin, Castro, and Carranzawere confused over dates and it was August 30 insteadof August 25 that they were told that they were not wel-come to return.D. The Events oJ' August 28. 29, and 30On August 28, a second, and on August 29, a thirdleaflet was distributed at the gate. Both leaflets containedinflammatory rhetoric directed against capitalism, bosses,rascism and fascist organizations, and talk of unspecifiedrevoluntionary activity. Like the first leaflet, these twodiscussed the fight for better pay and working conditionsand exhort employees to unionize and to create commu-nist factions. Atkins testified that he observed Carranzaand Castro handing out both leaflets, and that the sawRuiz holding a stack of them. Lloyd testified he had seenboth Carranza and Castro passing out leaflets on 2 days,and Frank had seen Carranza handing out the literatureon one occasion. While Carranza admitted at the hearingthat he had distributed some of the leaflets, as noted ear-lier, in his first investigatory affidavit to a Board agenthe denied having done so, but admitted it in a second af-fidavit. Castro denied having passed out leaflets, orhaving seen any other employee do so, and the recorddoes not disclose that either Marin or Ruiz did so.'' Theevidence convinces me that Carranza handed out theleaflets on all three occasions and Castro did so twice,but that neither Marin nor Ruiz was involved in that ac-tivity, other than the fact that Ruiz was seen holding astack of unidentified papers.By the afternoon of August 29, most of the strikingemployees had returned to work and the remaining strik-ers agreed to return to work the following morning. Onthe morning of August 30, all employees were permittedto return with the exception of Carranza, Castro, Ruiz,and Marin who were either told they were fired or nolonger welcome as employees. Atkins testified he madethe decision they should not return because of his antipa-thy for communism and since he believed the four haddistributed communistic literature and were thereforecommunists.The four men then called the Teamsters Union, andwithin an hour several Teamsters union representativesappeared at the plant and spoke to Atkins. They report-ed back to the employees that they had not been re-ceived "politely." Atkins testified this was the firstknowledge he had that the employees had contacted theUnion. The content of the conversation between theunion representatives and Atkins was not revealed on therecord, other than the fact they stated they wanted totalk about a contract.'2E. Positions of the Parties and DiscussionThe General Counsel contends the work stoppage thatcommenced on August 24 was of a concerted nature andwas prompted by the employee's displeasure over thepiece rate put into effect the day before. He argues thatII Carralnza and Castro impressed me as ilinevscs whho had coordinat-ed their stories in certain respects and were cosering up for each otherIt is incolnceivable that each did not kno, tha Ithe other had passed outleaflets'2 ()n Ocltober 4. and again nll Nos emn hr g, Calrr;illzil passed out sili-lar inflammnllor material523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe four employees were not discharged for engaging inan in-plant work stoppage, but rather because of theirleadership role in meeting with management on behalf ofother employees and for their efforts in getting the strik-ers to sign union authorization cards. He argues thateven if they were not discharged for the reasons statedabove, they were discharged for passing out the leaflets,which was a protected concerted activity.The Respondent contends the work stoppages onAugust 23 through August 30 were unprotected sincethe objective of the sit-ins was not one of wages, hoursand working conditions, but rather one of controlling thefactory and production, thus leaving the Company "freeto refuse to reinstate whoever it chose." It contends fur-ther that the distribution of the inflammatory leaflets wasunprotected and otherwise sufficient support the decisionnot to reinstate the four men.Turning first to whether the work stoppage whichcommenced on August 24 was protected, I am con-vinced, and therefore find, that it was. It is clear fromthe testimony surrounding the meeting between manage-ment and the employees on August 24, that the workstoppage took place because of a dispute over the piecerate being paid for a particular shoe. The Respondenthad set the rate, and the employees wanted a higher rate.The fact the employees proposed that the method in put-ting the shoe together be changed if the piece rate wereto remain as set by management does not change the pic-ture. That was obviously an alternative bargaining posi-tion which was promptly rejected by management and itdoes not appear the employees made a further issue of it.That the dispute and resulting work stoppage was reallyover wages is further made clear through reading theleaflets which were passed out on the succeeding days,which, in addition to containing politically inflammatorymaterial, also speak of wages and other terms and condi-tions of employment.The Respondent does not contend that it terminatedall of the employees who participated in the work stop-page. Rather, it contends they quit their employment,and it was therefore free to take back and reject whom itpleased. However, this position ignores the wording ofthe Act and the teachings of the Supreme Court. Section2(3) of the Act provides, in pertinent part, that the term"employee" includes "any individual whose work hasceased as a consequence of, or in connection with, anycurrent labor dispute ...and who has not obtained anyother regular and substantially equivalent employment...." In N.L.R.B. v. Mackay Radio & Telegraph Co.,304 U.S. 333, 347 (1938), the Supreme Court stated "ifmen strike in connection with a current labor disputetheir action is not to be construed as a renunciation ofthe employment relation and they remain employees forthe remedial purposes specified in the Act." According-ly, I reject the Respondent's contention that the employ-ees who engaged in the work stoppage on August 24 andthereafter, relinquished their status as employees, andthat the Respondent was free to reemploy only thosewhom it chose. All of the employees who engaged in thework stoppage were strikers and retained their status asemployees. This is not a case like N.L.R.B. v. FansteelMetallurgical Corp., 306 U.S. 240 (1939), involving theseizure of a plant, violence, damage to property, or otherconducts such as would convert the work stoppage intoan unprotected activity nor can the Respondent converta protected in-plant work stoppage into an unprotectedtrespass by merely telling the employees to either getback to work or go home. See, for example, Crenlo. Divi-sion of GF Business Equipment. Inc., 215 NLRB 872, 878(1974), quoting from N.L.R.B. v. Pepsi-Cola BottlingCompany of Miami, Inc., 449 F.2d 824 (5th Cir. 1971),enfg. 186 NLRB 477 (1970), cert. denied 407 U.S. 910(1972).Turning next to the question of the reason for the re-fusal to reinstate Carranza, Castro, Marin, and Ruiz onAugust 30, it has been found previously that the prepon-derance of the evidence does not sustain a finding thatthey were terminated on August 25 as alleged. Rather,the record establishes they were denied reinstatement onAugust 30 when the remaining strikers returned to work.The General Counsel has two theories regarding the dis-charges or refusals to reinstate, first they were broughtabout because of the leadership role the men held inmeetings with management on behalf of other employeesand for their efforts in getting the strikers to sign author-ization cards, and secondly for passing out the leafletswhich was a protected concerted activity. While therecord does indeed show that the four men were activein presenting grievances to management on behalf ofother employees, it also shows that a number of otheremployees were similarly active in presenting grievancesto management on behalf of other employees. Thus, therecord shows that Chiang-Kai-Shek (Jose Vedilla), LuisRangel, Brazeula, Tapia, Carlos, Socorro (Teresa Marin),Salvador Guzman, 13Jose Lona, Consuelo Vasquez,Juana Barroso, Ignacio, Dora, Guadalupe, Luisa, andTrinidad Ibarra were all active in presenting employeegrievances to management, yet the record fails to dis-close any discriminatory conduct direct against them.Further, the record fails to show any evidence of unionanimus on the part of the Respondent, nor does it showthe employer had knowledge that any of the four menwere active in distributing authorization cards on behalfof the Union prior to their termination on August 30.Accordingly, I conclude they were not terminated or re-fused reinstatement because of the leadership role theyheld in meetings with management on behalf of the otheremployees, or for their efforts in getting the strikers tosign authorization cards.The General Counsel's next contention, that the fourmen were terminated for passing out the politically in-flammatory leaflets, is admitted by the Respondent. TheGeneral Counsel and Respondent disagree over whetherthe distribution of the leaflets was a protected concertedactivity, the General Counsel contending it was.In Firestone Steel Products Company, a Division of Fire-stone Tire and Rubber Company, 244 NLRB No. 148(1979), the Board, in holding that the "purely political: While the General Countsel coniends that Guzman was alo termi-tiated. he coimplaint fails Io allege him as a discriminatee. and there wasunrefuied telimllty hal he was not terminated hut had requested alayoff.524 1-LIN STIRID)ERS. INCtract[s]" did not "relate to employee problems and con-cerns as employees," and therefore not protected, st. 'ed:The distribution of literature by employees in anemployer's plant during nonworking times and innonworking areas has long been recognized as aprotected concerted activity provided that the lit-erature sought to be distributed falls within thescope of the "mutual aid or protection" clause ofSection 7 of the Act. It is also clear that the"mutual aid or protection" clause is to be interpret-ed with regard to the relationship of the employees'working conditions. In its decision in Easlex. Inc.,2the Supreme Court noted, however, that "someconcerted activity bears a less immediate relation-ship to employes' interests as employees than othersuch activity." stating that it was the task of theBoard initially to delineate the boundaries of the"mutual aid or protection" clause on a case-by-casebasis, and cited with approval our decision in FordMotor Company,3wherein we held that "purely po-litical tract[s]" were sufficiently removed from theemployees' interests as employees so as to removesuch distribution from protection under the "mutualaid or protection" clause.' ur e't, .Inc. v N.' R. B, 437 LI S 556 197I)2 Supra at 567. 568, andJi. /18' 221 NLRB 663 (1975), cnfd 546 F.2d 418 (3d Cir 197l).An examination of the leaflets in issue here clearly es-tablishes that, while they do indeed contain inflammatorymaterial of a political nature, they also refer to suchitems as: (1) the unjust firing of an employee because ofrebellion against maltreatment, bad pay, and other impo-sitions; (2) the firing of an employee for refusing to workmandatory overtime; (3) low piecework rates; (4) thestrike in support of a higher piecework rate; (5) forma-tion of a union to represent the employees; (6) a mini-mum hourly wage and an end to piecework; (7) 30 hourswork for 40 hours pays in order to create more jobs forunemployed workers; and (8) better pay and benefits, allof which are related to employment and all of which areproperly the subject of negotiations and grievances.Therefore, the distribution of the leaflets was concertedactivity.Whether the distribution of leaflets with a strikinglysimilar theme was also a protected activity was consid-ered by the Board in Veeder-Root Company, a Division ofWestern Pacific Industries, Inc., 237 NLRB 1175 (1978).There the Board affirmed the decision of AdministrativeLaw Judge George F. Mclnerny who found that whilethe literature distributed by the employees was harsh, in-flammatory, and intemperate, it was not disruptive ofcompany discipline, and since it related to wages, hours,and conditions of employment, was protected. Such isthe case here. The distribution of the leaflets, althoughpolitically inflammatory, was protected since they alsorelate to wages, hours, and conditions of employment.Accordingly, I find that by refusing reinstatement toCarranza, Castro, Marin, and Ruiz on August 30, eitherbecause they distributed the inflammatory leaflets, or be-cause Respondent either rightly or wrongly believedthey did, Respondent violated Section 8(a)(I) of theAct. 4CON iSIO()NS o( L sw1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By terminating and refusing to reinstate Jose M.Carranza, Gilberto Castro, Juan Marin, and RanulfoRuiz on August 30, 1978, for engaging in protected con-certed activities, the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)( I) of theAct. 54. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE RILM i i)Having found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed to ef-fectuate the policies of the Act.Having found that the Respondent unlasfully termi-nated and refused to reinstate Carranza, Castro, Ruiz.and Marin on August 30, 1978, I shall recommend thatRespondent be required to offer Jose M. Carranza andGilberto Castro immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority and other rights and privileges, and make themwhole for any loss of earnings they may have sufferedby reason of such discrimination, by payment to each ofthem of a sum of money equal to that which they nor-mally would have earned as wages from the date of theirdischarges on August 30 to the date of said offer of rein-statement, less their respective net earnings during suchperiod. As Juan Marin and Ranulfo Ruiz were reinstatedin February 1979. 1 shall recommended that the Re-spondent be required to make them whole for any' loss ofearnings they may have suffered by reason of such dis-crimination, by payment to each of them of a sum ofmoney equal to that which he normally would haveearned as wages from August 30 to the date of their rein-statement, less their respective net earnings during suchperiod. Loss of earnings for all four individuals shall becomputed as prescribed in F W Woolworth Comiapny 90NLRB 289 (1950), plus interest as set forth in Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962), and FloridaSteel Corporation, 231 NLRB 651 (1977).It is also recommend, that upon request, the Respond-ent make available to the Board, all payroll and otherrecords to facilitate checking the amount of backpaydue.' The recoird %hok thII;Il R ui' ;Illad iarIll a crt rcrnlpllccd h' Rc-splondcln in F:chruar? 1 979' ha rh rened) nicce,,ar! tio effccltlc the poll.cits of he Act in thi,case I, i ntletitcal Ii a'll g(a)(1) rellncic l525 DI)}tCISI()NS ()' NATI()NAI. I AH()R R:IA'I I()NS BO)ARI)Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER '"The Respondent, Furl Striders, Inc., Los Angeles.California, its officers, agents, successors, and assigns,shall:1,. Cease and desist from:(a) Discharging or refusing to reinstate our employees.or in any other manner penalizing our employees for en-gaging in protected concerted activities for their mutualaid and protection.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer Gilberto Castro and Jose M. Carranza imme-diate and full reinstatement to their former positions or,if those positions no longer exist, to substantially equiva-lent positions, without prejudice to their seniority orother rights previously enjoyed and make them, alongwith Juan Marin and Ranulfo Ruiz. whole for any loss ofpay suffered by reason of their discharge, in the mannerset forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Redwood Plant copies of the attachednotice marked "Appendix."'7 Copies of said notice, onforms provided by the Regional Director for Region 31,after being duly signed by an authorized representativeof the Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.'' In the event no exceptions are filed as provided by Sec 10)2 46 ofthe Rules and Regulations of the Nalional Labor Relations Board. thefindings. conclusions, anld recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. bc adopted by the Board andbecome its findings, conclusions, and Order, and all objectionls theretoshall be deemed waived for all purposesI In the event that this Order is enfirced by a Judgment of a UnitedStates Court of Appeals, the words ill he notice reading "Posted b,Order of the Natiolal l.abor Relations Hoard" shall read "PIostcd I'ursu-ant to a Judgment of the Ulnied Stales Court of Appeals enfircing anOrder of the National tabor Relations Board "APPENDIXNoilCI l 10 ENMIOYI:i-SsPOS I I) HY ORMI)I-K 01F IlNA I IONAI. LABOR RI.A I IONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protection1To refrain from the exercise of any or all suchactivities.Wi wiIt Not discharge, refuse to reinstate, or inany other manner penalize our employees for en-gaging in protected concerted activities for theirmutual aid or protection.WI: Wil. I NOt' in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed by Section 7of the Act.We wIl.l. offer Gilberto Castro and Jose M. Car-ranza immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, andwt- wit t reimburse them for any loss of earningssuffered as a result of their unlawful discharge, lessinterim earnings, plus interest.Wti wi li reimburse Juan Marin and RanulfoRuiz for any loss of earnings they may have suf-fered as a result of their unlawful discharge onAugust 30, 1978, until they were reinstated in Feb-ruary 1979, less interim earnings, plus interest.FUN STRIDERS, INC.526